MEMORANDUM**
Petitioner Nayada (“Nayada”) petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of her application for asylum. Nayada’s evidence of past persecution includes a single incident of police questioning regarding her political affiliation, and villagers telling her father of threats of rape against Nayada. Nayada has failed to present evidence of past persecution or fear of future persecution sufficient to compel a finding contrary to that of the IJ. See Chebchoub v. I.N.S., 257 F.3d 1038, 1042 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.